DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is responsive to communication filed on 12/29/2016.

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 should depend on claim 10 instead of claim 1 because it is a computer-readable storage medium claim.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  Claim 21 should depend on claim 18 instead of claim 1 because the processor is recited in claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because based on the specification paragraph [0106] recites that “More specific examples (a non-exhaustive list) of the computer readable storage medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only 
Claims 10 – 17 need to be amended to recite a “non-transitory computer readable storage medium” or “a computer readable storage device”.  By doing so, such claims would be statutory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 2, 8, 10 – 12, and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gotoh et al (US 9,578,093; hereinafter Gotoh).
Regarding claim 1, Gotoh discloses a computer-implemented method, comprising:
processing one or more workload generation operations to generate a first plurality of data store operations based on first configuration data (col. 1, lines 28 – 41; Gotoh discloses that a system may include a plurality of subsystems operable to respectively perform data processing, the data processing relating to traffic, of a plurality of regions); 
Gotoh discloses one or more servers collectively operable to obtain statistic information of at least one subsystem among the plurality of subsystems, the statistic information relating to a processing load of the at least one subsystem); 
while continuing to process the one or more workload generation operations: 
receiving second configuration data (col. 7, line 48 through col. 8, line 6),
modifying the one or more workload generation operations to generate a second plurality of data store operations based on the second configuration data (col. 5, lines 11 – 18; Gotoh discloses that the region manager 140 may adjust the loads of the subsystems 200 by changing the boundary of a region managed by a subsystem 200 whose load is relatively higher than the loads of the other subsystems 200),
executing at least one of the data store operations included in the second plurality of data store operations on the data store to obtain second statistics that are associated with the performance of the data store (col. 7, line 48 through col. 8, line 6; Gotoh discloses that a number of routes crossing a boundary of the corresponding region, etc., may be measured and stored in a timeline, and the storage may be configured to enable reference of the statistic information at any point in the past or within any span of time in the past); and
displaying or transmitting for further processing at least one of the first statistics and the second statistics (col. 17, lines 6  - 9; Gotoh discloses that the system can spread out the exchange of information among the subsystem over time).
Regarding claim 2, Gotoh discloses the computer-implemented method of claim 1,  further comprising receiving an end command and, in response, ceasing to process the workload generation operations (col. 13, lines 1 - 14).
Gotoh discloses that the region manager may determine whether to change the boundary of a region managed by a subsystem, according to the determination of the size of the load of this subsystem).
Regarding claim 17, Gotoh discloses the computer-readable storage medium of claim 1, wherein transmitting at least one of the first statistics and the second statistics comprises transmitting at least one of the first statistics and the second statistics to an analysis application for further processing (col. 7, lines 19 – 47; col. 17, lines 19 - 49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al (US 9,578,093; hereinafter Gotoh) in view of Farrell et al (US 20070110046; hereinafter Farrell).
Regarding claim 3, Gotoh discloses all the limitations in claim 1, but fails to specifically disclose the steps of prior to processing the one or more workload generation operations:
receiving a first command that specifies the data store; 
receiving a second command that specifies a driver; and 
establishing a connection to the data store through the driver.
Farrell, in an analogous art, discloses prior to processing the one or more workload generation operations:
receiving a first command that specifies the data store (paragraphs [0113], [0202], [0279]; Farrell discloses that NRBBLKI 1311 and NRBBLKO 1312 specifies the maximum size block of data that the packet driver expects to read and write during the connection); 
receiving a second command that specifies a driver (paragraphs [0087], [0123]); and 
establishing a connection to the data store through the driver (paragraphs [0271], [0278]).

receiving a second command that specifies a driver; and establishing a connection to the data store through the driver as evidenced by Fuller for the purpose of performing tasks that are part of the workload, thereby providing an efficient and reliable system.
	Regarding claim 4, Gotoh and Farrell disclose the computer-implemented method of claim 3, wherein the driver comprises a driver application that is written in a programming language or a dynamic plugin that is associated with a script (Farrell: paragraphs [0449], [0060]; Farrell discloses a packet driver application protocol data 306, and intercepted IP packet data 307). Same motivation as in claim 1.
Claims 5 - 6 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al (US 9,578,093; hereinafter Gotoh) in view of W. Anthony Mason (US 2015/0339168; hereinafter Mason).
Regarding claim 5, Gotoh discloses all the limitations in claim 1, but fails to specifically disclose
 wherein executing at least one of the data store operations included in the first plurality of data store operations comprises:
assigning the at least one of the data store operations to at least one thread included in a thread pool to generate at least one configured thread; and causing the data store to execute the at least one configured thread.
Mason, in an analogous art, discloses the idea of assigning the at least one of the data store operations to at least one thread included in a thread pool to generate at least one configured thread (paragraphs [0019], [0039], [0043); and causing the data store to execute the at least one configured thread (paragraphs [0029], [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Gotoh by assigning the at least one of the data store operations 
Regarding claim 6, Gotoh and Mason disclose the computer-implemented method of claim 5, further comprising, prior to modifying the one or more workload generation operations, modifying a number of threads included in the thread pool based on the second configuration data (Mason: paragraph [0049]). Same motivation as in claim 1.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al (US 9,578,093; hereinafter Gotoh) in view of Vu et al (US 9, 378,784; hereinafter Vu).
Regarding claim 9, Gotoh discloses all the limitations, but fails to specifically disclose that the second configuration data includes at least one of an update rate of read operations, and update rate of write operations, and an update number of threads.
Vu, in an analogous art, discloses that the second configuration data includes at least one of an update rate of read operations, and update rate of write operations, and an update number of threads (; Vu discloses that a memory cell is updated by first reading the old data, then updating the old data with new data, and finally writing back the updated data to the same memory location. This is referred to as the read-modify-write operation and the time it takes to complete the operation is sometimes referred to as the "read-modify-write latency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Gotoh by showing that the second configuration data includes at least one of an update rate of read operations, and update rate of write operations, and an update number of threads as evidenced by Vu for the purpose of ensuring that network traffic is examined effectively as the traffic is being communicated.
7 is rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al (US 9,578,093; hereinafter Gotoh).
Regarding claim 7, Gotoh discloses all the limitations in claim 8, except for using subsequent configuration and subsequent statistics. One skilled in the art recognizes that using subsequent configuration and subsequent statistics as opposed to the first and second configuration and the first and second statistic as recited in claim 1 are additional limitations to perform the same process.  Such added limitations solved any stated problem or are for any particular purpose and it appears that the invention would be executed equally well with the first and second configuration and the first and second statistic for achieving the same end results.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al (US 9,578,093; hereinafter Gotoh) in view of Timothy R. Jewell (US 2005/0131990; hereinafter Jewell).
Regarding claim 16, Gotoh discloses all the limitations, but fails to specifically disclose that the traffic pattern comprises a sliding window of data that is characterized by at least one of temporally proximate data and spatially proximate data.
Jewell, in an analogous art, discloses such idea (see paragraph [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Gotoh by traffic pattern comprises a sliding window of data that is characterized by at least one of temporally proximate data and spatially proximate data as evidenced by Jewell for the purpose of satisfying multiple distinct requests.
Claims 18 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al (US 9,578,093; hereinafter Gotoh) in view of W. Anthony Mason (US 2015/0339168; hereinafter Mason).
Regarding claim 18, Gotoh discloses all the limitations as recited in claims 1 and 15, except for using a first and a second thread included in a thread pool to generate at least a first and second configured thread.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Gotoh by using a first and a second thread included in a thread pool to generate at least a first and second configured thread as evidenced by Mason for the purpose of providing functions for performing various tasks related to work queue thread balancing.
Claims 10 – 15 and 19 – 21 incorporate substantively all the limitations in claims 1 – 9 in computer readable storage medium rather than in computer-implemented method, with minor modifications in the claimed language.  The reasons for rejecting claims 1 – 9 apply in claims 10 – 15 and 19 – 21.  Therefore, claims 10 – 15 and 19 – 21 are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mopur et al (US 2013/0055283) discloses a workload performance control.
Weissmann et al (US 10,379,904) discloses a controlling a performance state of a processor using a combination of package and thread hint information.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YVES DALENCOURT/Primary Examiner, Art Unit 2457